Citation Nr: 1600512	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional respiratory disability as the result of surgery performed by VA on January 4, 2010.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from June 1966 to April 1970 in the United States Air Force.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the Board in July 2015.  A transcript is of record.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of thecate should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he developed an additional respiratory disability as the result of surgery performed by VA on January 4, 2010.  Specifically, he has stated that he underwent VA surgery on his right upper lung lobe for the purposes of removing a cancerous tumor.  However, upon performing the surgery, VA physicians discovered that he did not have a cancerous tumor, but instead had a necrotizing granuloma (an area of inflammation in which tissue has died) due to a mycobacterial infection.  A lobectomy was performed to remove the right upper lung lobe.  The Veteran has asserted that he only provided consent for VA to remove the necrotizing granuloma and not the right upper lung lobe.  The Veteran has also claimed that he developed shortness of breath, pain and burning in the right upper lobe, the need for respiratory medications such as Albuterol, and the resulting impairment in his daily activities and work.  He has further stated that he developed chronic obstructive pulmonary disease (COPD) after the surgery.  In addition, the Veteran has contended that VA was negligent in that VA physicians should not have removed the right upper lung lobe, but rather should have performed a biopsy on the necrotizing granuloma or treated it with radiation or medication.  He has also stated that VA incorrectly assumed prior to the surgery that the mass in his lungs was a cancerous tumor.    See July 2015 hearing testimony.  

Upon review of the evidence, the Board finds that the case must be remanded to ensure that there is a complete record upon which to decide the Veteran's claim. 

First, it appears the Veteran may have filed a claim under the Federal Tort Claims Act (FTCA) based on the same events.  See July 2010 VA pain consultation.  Generally, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The RO should clarify whether the Veteran filed a FTCA claim.  If the Veteran did file a FTCA claim, certain medical records or other evidence may have been generated in connection with the FTCA claim, and such evidence must be obtained if possible.  Therefore, after clarification from the Veteran, the AOJ should contact VA's General Counsel or other appropriate entity for any medical records and/or opinions prepared in the context of the denial, settlement, or litigation of any tort-related claim.    

Second, the AOJ should obtain and associate with the claims file any outstanding medical records, to include any earlier records from the VA healthcare system in Bay Pines, Florida, dated from July 2010 to January 2014, as well as any more current records dated since November 2015.      

Third, the Board finds that a VA respiratory examination and medical opinion are needed.  See Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The RO did obtain a VA medical opinion in July 2010; however, the VA examiner did not provide an adequate rationale for his opinion.  Specifically, the VA examiner found that the Veteran did not have any additional disability after the January 4, 2010, VA surgery, but in making this finding, he did not discuss the Veteran's reported shortness of breath and other symptoms documented in the VA treatment records following the surgery.  Moreover, the examiner did not address the Veteran's assertion that VA should have performed a biopsy on the necrotizing granuloma or treated it with radiation or medication, as opposed to performing a lobectomy.  In addition, the examiner did not specifically discuss whether any additional respiratory disability was reasonably foreseeable.  

Fourth, at the July 2015 hearing, the Veteran submitted additional VA medical evidence with a waiver of the AOJ's initial consideration.  However, after the July 2015 hearing, the AOJ secured additional, relevant VA treatment records dated from July 2015 to November 2015.   Some of this evidence is relevant to the issue on appeal, as they discuss the Veteran's respiratory condition.  Therefore, the AOJ should review such records and readjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ clarify whether the Veteran filed a Federal Tort Claims Act (FTCA) claim.  See July 2010 VA pain consultation note.  

If the Veteran did file a FTCA claim, the AOJ should contact VA's General Counsel or other appropriate entity for any medical records or other evidence prepared in the context of the denial, settlement, or litigation of any tort-related claim.  Specifically, the AOJ should obtain copies of any pleadings, judgments, etc., along with any underlying medical records and/or opinions not protected by privilege, that were prepared in the context of denial, settlement, or litigation of the tort claim.  Once obtained, these records should be associated with the file. 


If no records are available, a response to that effect is required and should be documented in the file.

2.  The AOJ should also secure any outstanding, relevant VA medical records.  In particular, the AOJ should request any earlier VA medical records from the VA healthcare system in Bay Pines, Florida dated from July 2010 to January 2014. 

In addition, the AOJ should secure any more recent VA treatment records from the VA healthcare system in Bay Pines, Florida dated from November 2015 to the present.  

3.  After completing the foregoing development, the Veteran should be afforded a VA respiratory examination in connection with his claim for compensation under the provisions38 U.S.C.A. § 1151.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the VBMS claims file, including the Veteran's relevant post-service medical records and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following questions:

(a) Does the Veteran have any additional respiratory disability after his VA surgery performed on January 4, 2010?  

To determine whether the Veteran has additional respiratory disability, the examiner should compare the Veteran's respiratory condition before the VA surgery on January 4, 2010, to the Veteran's respiratory condition after the VA surgery.

(b) If the Veteran has additional respiratory disability, was the additional disability caused by or made worse from the VA surgery performed on January 4, 2010?

(c) If the Veteran has additional respiratory disability caused or made worse by VA surgery, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  

In this regard, the examiner should consider the Veteran's contention that VA medical personnel were negligent in actually removing the right upper lung lobe.  The Veteran has asserted that a reasonable alternative to surgery would have been a biopsy on the necrotizing granuloma or treatment with radiation or medication.  He has also contended that VA incorrectly assumed prior to the surgery that the mass in his lungs was a cancerous tumor.  

(d) If the Veteran has additional respiratory disability caused or made worse by VA surgery, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional respiratory disability or a reasonably foreseeable outcome of the surgery performed on January 4, 2010?  

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional respiratory disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms.  

In answering the above questions, the examiner should consider the VA pre-operative, operative, and post-operative treatment notes dated from 2009 to 2015.  A VA informed consent form dated in December 2009 is also of record.  Around the time of his surgery, it was noted that Veteran had a 40-year history of tobacco use.  

Prior to the Veteran's surgery, a VA X-ray of the lungs dated in May 2009 assessed him as having COPD.  A VA emergency room note dated in May 2009 indicated that the Veteran was on Albuterol four times a day and reported having chest pain, but did not have any breathing problems.  A VA computed tomography (CT) scan of the lungs dated in November 2009 revealed emphysematous lung changes.  A VA pulmonary consultation dated in November 2009 showed no respiratory complaints.  VA pulmonary function tests (PFTs) dated in November 2009 were interpreted as showing "supernormal spirometric and lung volumes values with moderate reduction of diffusion capacity."  A VA positron emission tomography (PET) scan dated in December 2009 stated that the Veteran's pulmonary mass "probably" represents a Pancoast tumor.  A VA thoracic consultation dated in December 2009 found that the Veteran's PFTs in November 2009 were "very adequate."  

VA surgical and immediate post-surgical reports dated in January 2010 indicated that the Veteran had a necrotizing granuloma (an area of inflammation in which tissue has died) due to a mycobacterial infection.  It was also noted in the VA discharge summary dated in January 2010 that the Veteran had COPD.  There was no evidence of malignancy in the pathology report.  The Veteran was on Albuterol at that time.  

Post-surgery, January 2010 and February 2010 VA treatment records, X-rays, and CT scans noted complaints of shortness of breath, dyspnea on exertion, "crunching sounds" at the surgical site, "burning" of the upper right lobe, and right-sided pleuritic chest pain.  A March 2010 VA pulmonary consultation note described ongoing dyspnea and constant pain in the surgical site.  The Veteran underwent March 2010 VA PFTs.  The assessment was Mycobacterium avium-intracellulare infection (MAI) infection and mild to moderate COPD.  It was noted that the Veteran's dyspnea was partly due to his VA lung surgery, but also due to COPD.  A July 2010 VA pain consult was positive for shortness of breath and right anterior chest pain.  The assessment was post-thoracotomy pain, which was mentioned to be "not uncommon" - mixed neuropathic and somatic.  The Veteran reported a deterioration of pulmonary function inhibiting his activities of daily living.  A July 2010 VA CT scan of the lungs found COPD.  A VA Community-Based Outpatient Clinics (CBOC) record dated in March 2015 listed the Veteran's report of shortness of breath upon exertion. However, VA treatment records dated in November 2014, May 2015, and November 2015 revealed no shortness of breath, no chest pain, and no respiratory distress.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefits sought are not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


